UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6977



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


HAROLD DWIGHT WOOTEN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.    Frank W. Bullock, Jr.,
District Judge. (CR-98-94-1, CA-00-725-1)


Submitted:   September 19, 2002       Decided:   September 30, 2002


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Matthew R. Hubbell, Charleston, South Carolina, for Appellant.
Sandra Jane Hairston, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Harold Dwight Wooten seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying his motion filed under 28 U.S.C. § 2255 (2000).    We have

reviewed the record and conclude on the reasoning of the district

court that Wooten has not made a substantial showing of the denial

of a constitutional right. See United States v. Wooten, Nos. CR-98-

94-1; CA-00-725-1 (M.D.N.C. May 22, 2002).   Accordingly, we deny a

certificate of appealability and dismiss the appeal. See 28 U.S.C.

§ 2253(c) (2000). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          DISMISSED




                                2